Citation Nr: 1219623	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-28 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back condition to include as secondary to pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a low back condition as secondary to his service-connected pes planus.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of the Veteran's claim.

As an initial matter, the Board notes that there are no current treatment records in the claims file reflecting any diagnosed low back condition during the period on appeal.  The Veteran was provided with an April 2008 VA examination relating to his claim.  The examiner noted, among other things, the Veteran's complaints of low back pain and stiffness, but noted that range of motion and x-rays were normal.  The examiner recorded a diagnosis of "low back condition," but added that he was unable to provide a definitive diagnosis because the x-rays were normal.  The examiner did, nonetheless, opine that it is at least as likely as not that the Veteran's low back conditions are related to his flat feet (pes planus), reasoning that altered body mechanics can cause an altered gait that can cause injury to other joints.

The medical opinion is ambiguous as to whether the Veteran has a current low back disability.  On one hand, the April 2008 VA examiner opined that the Veteran's low back x-rays were normal and he was therefore unable to provide a definitive diagnosis.  One the other hand, the examiner opined that the Veteran has a low back condition related to his service-connected flat feet.  In light of this ambiguity, the Board finds that it is unable to make a decision on the Veteran's claim.  Thus, a remand is necessary to provide the Veteran with a new VA examination relating to his claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In addition, the Board notes that it is unclear whether there are any outstanding treatment records relating to the Veteran's claim.  In that regard, the Board notes that the claims file includes two VA treatment records dated in May and June 2008, as well as a few dated from June 2011 to March 2012.  Based thereon, and in light of the fact that the Veteran's claim was denied by the RO based, among other things, on the lack of evidence of a current diagnosis, the Board finds that a remand is also necessary so that any outstanding, recent VA and private treatment records identified by the Veteran as relevant to his claim may be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers, private and VA, who treated him for a low back condition since 2008.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  All attempts to secure this evidence must be documented in the claims folder by the RO.  

If any of these records are found to be unavailable, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed, schedule the Veteran for a new VA examination with an appropriate physician to determine the current nature and the etiology of his low back condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any low back condition diagnosed on examination was either (1) caused by or (2) aggravated by the Veteran's service-connected pes planus.

The examiner should be advised that aggravation is defined as an increase in severity beyond the natural progression of a disorder, as distinguished from temporary or intermittent flare-ups that do not result in a worsening of the underlying disorder.

If the Veteran's low back condition is found to have been aggravated by his pes planus, please ask the examiner to provide, to the extent possible, a baseline level of severity.

If the Veteran's low back condition is not found to be to be caused or aggravated by his pes planus, explain the rationale for such opinion.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Then, readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


